DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 10/07/2021 and 07/11/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:
Claim 2: Add a period to the end of the claim.
Claim 3: Change from “memory location where the first error was detected to a single spare bit in the spare bit lane.” to “memory bit location where the first error was detected to a single spare bit in the spare bit lane.” (page 27).
Claim 4: Change from “correction code (ECC) for the spare bit, and combinations thereof.” to “correction code (ECC) for the single spare bit, and combinations thereof.” (page 27).
Claim 6: Change from “memory bit location in the memory device is detected in a read operation, and the non-transitory” to “memory bit location in the at least one memory storage device is detected in a read operation, and the non-transitory” (page 27).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. US 10,671,497 B2, and further in view of Conley et al. (U.S. Patent No. US 7,447,066 B2), hereinafter “Conley.”  Conley is listed in the IDS filed 10/07/2021.
Claim 1 of the instant application is rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claim 7 of U.S. Patent No. US 11,182,262 B2, and further in view of Conley.
The aforementioned Claims 1, 8, and 7 are illustrated in the following table:
17/496,399
10,671,497
11,182,262
1. A non-transitory computer readable medium comprising instructions that when executed configure a memory system to:
detect a first error in a first memory bit location in at least one memory storage device; and
remap and store data to be stored at the first memory bit location where the first error was detected to a spare bit lane.
8. A memory system for storing data, the memory system comprising:
a plurality of memory devices configured to store data, each memory device having a plurality of bits, the memory devices configured and associated to work together to perform an operation;
a memory control circuit associated with the plurality of memory devices, and configured to output signals to the plurality of memory devices, the memory control circuit containing logic circuits configured to (i) detect a failing bit during an operation; (ii) rewrite data from the failing bit to a single spare bit lane; and (iii) read the data rewritten to the spare bit lane for the failing bit, wherein the memory control circuit is configured to write a location address of the failing bit to the spare bit lane.
7. A memory system for storing data, the memory system comprising: a plurality of memory devices configured to store data, each memory device having a plurality of bits, the memory devices configured and associated to work together to perform an operation; and a memory control circuit associated with the plurality of memory devices, and configured to output signals to the plurality of memory devices, the memory control circuit containing logic circuits configured to (i) detect a failing bit in at least one of the plurality of memory devices during an operation, (ii) rewrite data from the failing bit to a spare bit lane and (iii) write a location address of the failing bit to the spare bit lane.


Claim 1 of the instant application does not explicitly teach:
rewrite data from the failing bit to a single spare bit lane.
or
rewrite data from the failing bit to a spare bit lane.
However, Conley teaches:
rewrite data from the failing bit to a single spare bit lane (Fig. 6; col. 9, lines 25-32; Fig. 7; col. 10, lines 31-37; and col. 10, lines 52-55.).
or
rewrite data from the failing bit to a spare bit lane (Fig. 6; col. 9, lines 25-32; Fig. 7; col. 10, lines 31-37; and col. 10, lines 52-55.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Claim 1 of the instant application with data repair / replacement of defective cell data into remapped redundant cell(s) of a redundant column as taught by Conley because remapping data to be stored and remapping stored data are known means for repairing data in order to make the data accessible even with bit failures present.

Claims 11, 12, 14, 18, and 19 of the instant application is rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. US 10,671,497 B2, and further in view of Lee (U.S. Patent Application Publication No. US 2010/0269000 A1), hereinafter “Lee.”
Claim 11, 12, 14, 18, and 19 of the instant application is rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. US 11,182,262 B2, and further in view of Lee.
The aforementioned Claims 11, 1, and 1 are illustrated in the following table:
17/496,399
10,671,497
11,182,262
11. A method for storing electronic data, the method comprising:
reading data in a spare bit lane in a memory storage device configured to store data, wherein the memory storage device has a plurality of spare bits configured in the spare bit lane for remapping a bit error detected during an operation; and
reading a location address in the spare bit lane to identify where to use the data read from the spare bit lane.
1. A memory system for storing data, the memory system comprising:
a plurality of memory devices configured to store data, each memory device having a plurality of bits, the memory devices configured and associated to work together to respond to a request;
a memory control circuit associated with the plurality of memory devices and configured to output command and control signals to the plurality of memory devices;
a detector for detecting a bit error in an operation; and
a controller for remapping the bit error to a spare bit lane in response to the detector detecting the bit error, wherein the memory control circuit is configured to read data in a spare bit in the spare bit lane and location information in the spare bit lane to identify where to use the data in the spare bit in the spare bit lane.
1. A memory system for storing data, the memory system comprising: at least one memory device configured to store data, the at least one memory device having a plurality of memory storage bits including a plurality of spare bits for memory storage configured in a spare bit lane, at least one of the plurality of spare bits for remapping a bit error detected during an operation, the at least one memory device configured to respond to a request; and a memory control circuit associated with the memory device and configured to output command and control signals to the at least one memory device, wherein the memory control circuit is configured to read (a) data in the spare bit lane, and (b) location information in the spare bit lane to identify where to use the data in the spare bit lane.


Claim 11 of the instant application does not explicitly teach:
information.
or
However, Lee teaches:
information (¶ 0030; regarding, e.g., an address being used as information.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Claim 1 of the instant application with the use of an address for a function as taught by Lee because the use of an address is a known means for providing information associated with remapping failed bit locations, and providing the address information gives the system more-specific information for the remapping.
Claims 12 and 14 depend upon Claim 11 and are similarly rejected for at least the same rationale provided for Claim 11.
Claim 18 performs the same steps as Claim 11, and Claim 18 is therefore rejected using the same rationale set forth above in the rejection of Claim 11.
Claim 19 depends upon Claim 18 and is similarly rejected for at least the same rationale provided for Claim 18.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites “…write a single error in a first operation to a single bit lane.”  The Examiner is unable to find support for writing a single error to a single bit lane within Applicant’s disclosure.  Furthermore, writing an error doesn’t make sense in the context of Applicant’s invention.  The Examiner suspects that this claim limitation has a typographical error.
The Examiner will interpret the limitation as: “…write data associated with a single error in a first operation to a single bit lane.” for the remainder of this Office action.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the bit error" in page 29.  It is unclear as to which bit error is being referred to:
Claim 11: “…reading data in a spare bit lane in a memory storage device configured to store data, wherein the memory storage device has a plurality of spare bits configured in the spare bit lane for remapping a bit error detected during an operation; and…”
Claim 12: “12. The method of claim 11, further comprising: detecting a bit error during an operation in the memory storage device, and remapping and storing, in response to detecting the bit error, the data from a location address of the bit error to the spare bit lane.”

	Claim 12 recites the limitation "the data" in page 29.  It is unclear as to which data is being referred to:
Claim 11:
11. A method for storing electronic data, the method comprising:
reading data in a spare bit lane in a memory storage device configured to store data, wherein the memory storage device has a plurality of spare bits configured in the spare bit lane for remapping a bit error detected during an operation; and 
reading a location address in the spare bit lane to identify where to use the data read from the spare bit lane.

Because Claim 17 depends upon Claim 12, Claim 17 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 16 has an incorrect claim dependency.  Claim 7 is not a method claim.

Claim 17 recites the limitation "the data stored in the plurality of memory devices" in page 29.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 19 recites the limitation "the data" in page 30.  It is unclear as to which data is being referred to:
Claim 18:
18. A non-transitory computer readable medium comprising instructions that when executed configure a memory system to:
read data in a spare bit lane in a memory storage device configured to store data, wherein the memory storage device has a plurality of spare bits configured in the spare bit lane for remapping a bit error detected during an operation; and
read a location address in the spare bit lane to identify where to use the data read from the spare bit lane.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conley.

With regards to Claim 1, Conley teaches:
a non-transitory computer readable medium comprising instructions (Fig. 3 and col. 7, lines 28-33; regarding, e.g., RAM within a controller.) that when executed configure a memory system (Fig. 3; col. 7, lines 28-33; Fig. 6; and col. 9, lines 21-25; regarding, e.g., a memory array.) to:
detect a first error in a first memory bit location in at least one memory storage device (col. 12, lines 25-27; Fig. 7; and col. 10, lines 31-39.); and
remap and store data to be stored at the first memory bit location where the first error was detected to a spare bit lane (Fig. 7; col. 10, lines 52-59; Fig. 9; col. 12, lines 2-13; Fig. 3; and col. 7, lines 33-44.).

With regards to Claim 2, Conley teaches the medium of Claim 1 as referenced above.  Conley further teaches:
read, after detecting the first error and after remapping the data to the spare bit lane, the data remapped to the spare bit lane (Fig. 9; col. 12, lines 2-13; Fig. 3; and col. 7, lines 33-44.)

With regards to Claim 3, Conley teaches the medium of Claim 1 as referenced above.  Conley further teaches:
remap and store data to be stored at the first memory location where the first error was detected to a single spare bit in the spare bit lane (col. 12, lines 25-27; Fig. 9; and col. 12, lines 2-13.).

With regards to Claim 5, Conley teaches the medium of Claim 1 as referenced above.  Conley further teaches:
write a single error in a first operation to a single bit lane (col. 12, lines 25-27; Fig. 6; and col. 9, lines 25-27.).

With regards to Claim 9, Conley teaches the medium of Claim 1 as referenced above.  Conley further teaches:
detect a second error in a bit memory location in a different operation, the second error occurring in a second memory bit location in at least one of a group consisting of a same memory bit location as the first error and a different memory bit location (col. 12, lines 25-27; Fig. 6; and col. 9, lines 25-32.); and
remap data to be stored at the second memory bit location where the second error was detected to a single spare bit lane in the different operation (col. 12, lines 25-27; Fig. 6; and col. 9, lines 25-32.).


Allowable Subject Matter
Claims 11 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4, 6-8, 10, 13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 11 and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 11: “…reading a location address in the spare bit lane to identify where to use the data read from the spare bit lane.”
Claim 18: “…read a location address in the spare bit lane to identify where to use the data read from the spare bit lane.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Dell (U.S. Patent No. US 7,712,010 B2); teaching systems, method, and computer program products for utilizing a spare lane for additional checkbits.  Systems include computer, storage or communications systems with bitlanes for transferring error correcting code (ECC) words in packets over a bus in multiple cycles, a spare bitlane available to the bus, a spared mode and an initial mode.  The spared mode is executed when the spare bitlane has been deployed as a replacement bitlane for carrying data for one of the other bitlanes.  The initial mode is executed when the spare bitlane has not been deployed as a replacement bitlane.  The initial mode includes utilizing the spare bitlane for carrying one or more additional ECC checkbits.  The initial mode provides at least one of a more robust error detecting function for the bus than the spared mode and a more robust error correcting function for the bus than the spared mode.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114